              EXHIBIT 3




Case 3:17-cv-00652-KDB-DSC Document 45-4 Filed 10/29/18 Page 1 of 7
  Stacy's Pita Chips 0
  @stacys
                          'I'
  Ho me

  ","",                   ,. Uke   ..   Sh ~re   /   Suggest   E d ~s                    o Send Message
  Photos


                         Photo s
  Notes

  Videos
                                                                        St act s Pit a Chips
  Community                                                             Food & Beverage Company


  1nlo and Ads
                                                                        Community                                 See Al l

  5S'f"f'4H'                                                            ..    372,030 people li ke 1t1 is

                                                                        N'I   351 ,52Speoplefoll ow 1t1 is



                                                                        Ab out                                    Se e Al l

                                                                        ~ (86 5) 478-2297

                                                                        e     Contact Stac"(s Pita Chips,," Messenger

                                                                        e     www.staeyssnacks.com

                                                                        C"l   Food,!, Beverag e Com pany



                                                                                                                         >




Case 3:17-cv-00652-KDB-DSC Document 45-4 Filed 10/29/18 Page 2 of 7
                                                                                                                                            )


                                                                                                                3n ,030   likes


                                                            See Al l
                                                                                             Pages liked by This Page
Stacy's Pita Chips et
@sbcys
                        Posts
                                                                                             ~a          Sabra
H o me




                                                                                             o
                                Stacy's Pita Chips
About                           Odober1oat S:20 1oJI.   0
                         •
Photos                   Introduc ing NEW Cheese Petites "' ; the per/eet pairing lor Wine               Bon   Ap~.eti t Magazine O
                         Wednesday or a ny day_Get your.> at stacyssnacks com #Stacys
                         #CheesePetltes

                                                                                             Related Pages

Videos


                                                                                              ~I
                                                                                                         Nestle Toll House 0
Community
                                                                                                         Food,!, B,verage Company

Inloand Ads

                                                                                                         Bon Ap~etit Magazine O
'3!¥'#'M'                                                                                                Magazi ne




                                                                                             TIP         Tip He ro O
                                                                                             HERO        MediaJNews Compa ny

                                                                                             See   ~o re .




                                                                                             Enalish (US) Esparol Portu gues [Bras~ )
                                                                                              Fr""<;ais (Franc" ) Oeutsrn
                                                                                                                                        +

                                                                                             l'ftvaCl Terms Am,r1lslng MCh",ces[l>
                                                                                             Cookle; ~o<.-
                                                                                             Faceb()()k C> 2018




Case 3:17-cv-00652-KDB-DSC Document 45-4 Filed 10/29/18 Page 3 of 7
                                                                                                                                                           Q     _on.,,,,,.""''''''''




                                                    Tweets       Tweets & replies             Media                                                 New to Twitter?
        Stacy's Pita Chips.
        .Sbey,Ptb(hip'                                                                                                                              Si~n
                                                                                                                                                       up now 10 Orl you, own
                                                         StAcy',F;b(hoi", e OSuey,PtbChip,' Oct 10                                       "
                                                                                                                                                    pmoMI".dlim.lin. I
                                                         Inlroducin ~ m w Ch." . P rl ~ "~ ; Ih . p. r/. ct p. iring !o,Win. W. d n" d.y or
        A d. iiciou, "," c'lo, bolh ,id"   oll~ .   •
                                                         " "Y d llY, Grl you" III ,llIey,,,,"ckl,com, .SllIey' _ Ch.".Prlrt"
        FlI ney, But nol loo!. n ey , ~
                                                                                                                                                                 Sign up
        6' !I'ey!!Mc'"mm
        rn Join.d Moy 2014
                                                                                                                                                    You may al.., like _ _




                                                                                                                                                           I\oU "~rOPA"""
                                                                                                                                                           OPo li"._Gord ....~



                                                                                                                                                    World wide trends

                                                                                                                                                    :~~
                                                                                                                                                    ~i=-....op'
                                                             o         n             o.                                                             ;tYnVolo_ U
                                                         5tAcy'.I'itoChoi", e O SllIey'Pitll Ch ip" S.pl8                                       "
                                                         Why go out w h.n you cou ld ',IllY in? Wilhju'l lIl ... l ip, •• I... t . Girl !' Night
                                                    •    w ~h !lmp l. Iw ,,1! on Ih. Irll d~ l o". 1




                                                                  ~~        -
                                                                                .~
                                                                                 -
                                                                                   /f/j1t
                                                                                  ~-   -,-                   ~




Case 3:17-cv-00652-KDB-DSC Document 45-4 Filed 10/29/18 Page 4 of 7
                                                                                                                                ., 2013T_ c-..
                                                                                                                                _"",-.    ..-,.   _eo...
                                                                                                                                                  __       r ......



                      Stacy '.PitoChi"' . IIP SL1C)"P~3C11 i p,         '.p       20                                       v
                      Try   N~ W                                                         m,,'
                              SllI ey', Ch. " , P , l i l ,,~ ! A d . li ( iou , 1y (h . " , b••• d         w ~h   ,,, I
                  •
                      Pum . "n . G.t your! "t ,L1<)"mllck! ,(om . _""ey' Hh.",p,m"




                      o               n              o.
                      Stacy',!';UChi", e C 'iiacy,pil.>Ch ip, S.p 13                                                       v
                      Nt·" , b. h.ng ')' .l w or' . g. in, S.t your d., up lor ! u((m            w ~h,,! <w    , impl.
                  •
                      IIp<-and ,n,," . loo! .St"1! _Ch.",P,tl!"




                      o               n              o.
                      Stacy'.PitoChi", e IlP 5tuy,PiI.>Ch ip, '.p6                                                         '"
                      Try N~ W 5I.1 ey', Ch . ", P , l i l ,,~ ! A d . liciou,1y ch . ,,)' , noel b ••• d   w ~h   ,,, I
                  •   Rom,no, G.t )'O"".t ,1'CY"".1,k! ,(om . • 51>1<)'1 .(~,,,,P<l l l,,




Case 3:17-cv-00652-KDB-DSC Document 45-4 Filed 10/29/18 Page 5 of 7
   @Iq~                                                                                            l1li   ~i!Jnllp




                           stacys O                 l1li
                           68 posts            2,808 followers        2 following

                           Stacy 's
                           A delicious snack for both sides of life. Fancy. But not too fancy.'"
                           stacyssnacks.co m/c heese pet ites



                                      II!   POSTS        ®   TAGGED




Case 3:17-cv-00652-KDB-DSC Document 45-4 Filed 10/29/18 Page 6 of 7
         ,   ..   ;   "" .......   ---
     :
                      . ....
             ..... .. t-'Ir          ....

              -~~                            .


              8roqs
         CElEBRATES WOMEN'S
                                         o
         ~  HISTORY MONTH ~




                                                 _A




Case 3:17-cv-00652-KDB-DSC Document 45-4 Filed 10/29/18 Page 7 of 7
